--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Coffee Holdings LLC
c/o Falconhead Capital, LLC
450 Park Avenue, 3rd Floor
New York, NY 10022


As of January 23, 2011




Javo Beverage Company, Inc.
1311 Specialty Drive
Vista, CA 92081
Attn: William Marshall


Binding Plan Commitment Letter Agreement for the
Restructuring Transaction of Javo Beverage Company, Inc.


Coffee Holdings LLC (“Holdings”) is presenting this letter agreement
(the “Letter Agreement”) to Javo Beverage Company, Inc. (“Javo” or the “Company”
and, together with Holdings, the “Plan Sponsors”), which sets forth, among other
things, the Plan Sponsors’ binding commitment (the “Commitments”) to complete a
restructuring transaction in accordance with a confirmed, prearranged plan of
reorganization under chapter 11 of the Bankruptcy Code (as further described in
the Term Sheets (defined below), the “Plan”) in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) pursuant to which
Holdings’ claims against the Company will receive as consideration pursuant to
the Plan a controlling interest in the equity of the reorganized Company (the
“Restructuring Transaction”), on the terms and subject to the conditions set
forth in both the restructuring term sheet attached hereto as Exhibit A (the
“Restructuring Term Sheet”) and the DIP financing term sheet attached hereto as
Exhibit B (the “DIP Term Sheet” and, together with the Restructuring Term Sheet,
the “Term Sheets”).  The undersigned hereto are collectively referred to as
“Parties,” and each a “Party,” each in the capacity in which that Party has
executed this Letter Agreement.
 
The Plan Sponsors have engaged in good faith negotiations regarding the
Restructuring Transaction and believe that the Commitments will provide
substantial value to the Company and put the Company on the path towards a
consensual emergence from chapter 11 on an enterprise basis pursuant to the
Plan.  Further, the Plan Sponsors are qualified to consummate the Restructuring
Transaction.  There are no financing contingencies of any kind in connection
with the Commitments.  Holdings is familiar with the Company’s assets and
operating performance and is in the process of completing its due
diligence.  Holdings has also reviewed the valuation report prepared by Valcor
Consulting, the Company’s financial advisor, and although it does not agree with
the range of values ascribed to the Company by Valcor, it has nonetheless agreed
to proceed in a consensual manner based upon such valuation.  To the extent that
such valuation is challenged in the Bankruptcy Court, Holdings expressly
reserves its rights to assert that such valuation is inaccurate.
 
The specific elements of the Restructuring Transaction are set forth in the Term
Sheets.  This Letter Agreement is not an offer or a solicitation with respect to
any securities of Javo or a solicitation of acceptances of a chapter 11 plan.
 
 
 

--------------------------------------------------------------------------------

 
 
1. Conditions/Required Approvals.  The Restructuring Transaction is subject to
the satisfaction of the terms and conditions contained in the Term Sheets,
including, without limitation, the completion by Holdings of its due diligence
as further set forth in the Term Sheets.
 
2. Due Diligence/Financing.  Holdings’ commitment is subject to the due
diligence contingencies set forth in the Term Sheets.  The Commitments are not
subject to financing contingencies of any kind.
 
3. Commitments/Means of Implementation.  The Plan Sponsors hereby acknowledge
their agreement to, and acceptance of, the terms provided herein and in the Term
Sheets.  In furtherance thereof and to implement the Restructuring Transaction,
on or before February 7, 2011 (unless otherwise agreed by the Parties hereto)
(the “Plan Filing Date”), the Company will file the Plan with the support of
Holdings, which Plan shall be in form and substance reasonably acceptable to
Holdings in accordance with and to the extent provided under the Term
Sheets.  The Plan (i) shall be acceptable in all respects to Holdings in its
reasonable discretion, (ii) will provide for the treatment of claims and
interests and in all other respects be in accordance with the Term Sheets and
(iii) will otherwise comply with applicable disclosure requirements and rules of
procedure and contain terms and treatment of claims and interests consistent
with the applicable provisions of the Bankruptcy Code.
 
4. Implementation of the Restructuring Transaction.  Subject to the terms and
conditions of this Letter Agreement, the Plan Sponsors agree to use commercially
reasonable efforts to complete the Restructuring Transaction through the
Plan.  The Plan Sponsors shall cooperate with each other in good faith and shall
coordinate their activities in connection with (a) all matters concerning the
implementation of the Restructuring Transaction and (b) the pursuit of the
Restructuring Transaction, confirmation and consummation of the
Plan.  Furthermore, each Party hereto shall take such action as may be
reasonably necessary to carry out the purposes and intent of this Letter
Agreement, and each Party shall refrain from taking any action that would
reasonably be expected to frustrate the purposes and intent of this Letter
Agreement, including proposing a plan of reorganization that is not the Plan (or
filing a disclosure statement with respect thereto).  Each Party hereby
covenants and agrees, from the date hereof until this Agreement has been
terminated in accordance with Section 7 below, (i) to negotiate in good faith
the definitive documents implementing, achieving and relating to the
Restructuring Transaction, including, but not limited to, the Plan, its
accompanying disclosure statement (the “Disclosure Statement”), an order of the
Bankruptcy Court confirming the Plan, and other related documents which shall
contain terms and conditions substantially consistent in all material respects
with the Term Sheets (collectively, the “Definitive Documents”), and (ii) to
execute (to the extent they are a party thereto) and otherwise support the
Definitive Documents, provided that the Definitive Documents must be acceptable
in all respects to Holdings in its reasonable discretion.
 
5. Agreements of Holdings.
 
a. Ownership.  Holdings represents and warrants that, as of the date hereof,
(i) it is the sole legal and beneficial owner of claims (collectively, the
“Claims”) under both the Senior Subordinated 12% Notes issued pursuant to that
certain Securities Purchase Agreement, dated November 17, 2009 (the “12% Notes”)
(including its claims for all post-petition interest accrued through the
emergence date) and under the Senior Subordinated 10% Notes issued to Holdings
on April 6, 2009 (the “10% Notes” and, together with the 12% Notes, the “Notes”)
and all related claims, rights, powers and causes of action arising out of or in
connection with or otherwise relating to Holdings’ ownership of such Claims; and
(ii) Holdings has full power and authority to vote on and consent to such
matters concerning such Claims and to exchange, assign and transfer such Claims.
 
 
 

--------------------------------------------------------------------------------

 
 
b. Voting.  Holdings agrees that, until this Letter Agreement has been
terminated in accordance with Section 7, it (i) shall, subject to receipt of the
Disclosure Statement prepared pursuant to and satisfying the requirements of the
Bankruptcy Code, vote its Claims and any other claims against the Company,
whether now owned or hereafter acquired, to accept the Plan as soon as
practicable following receipt of the Disclosure Statement in any solicitation of
votes for such Plan (but in no case later than any voting deadline stated
therein) and otherwise support and take all reasonable actions to facilitate the
proposal, solicitation, confirmation and consummation of the Plan; (ii) shall
vote against and shall in no way otherwise, directly or indirectly, support any
restructuring or reorganization of the Company (or any plan in respect of the
same) that does not implement or achieve, the Restructuring Transaction;
(iii) shall not (A) directly or indirectly seek, solicit, support or encourage
any other plan or the termination of the exclusive period for the filing of any
plan, proposal or offer of dissolution, winding up, liquidation, reorganization,
compromise, merger or restructuring of the Company that could reasonably be
expected to prevent, delay or impede the Restructuring Transaction, (B) object
to the Disclosure Statement, the solicitation of votes for the Plan or support
any such objection by a third party with respect to the same or (C) take any
other action that is inconsistent with, or that would delay confirmation of the
Plan.  Nothing contained herein shall limit the ability of Holdings to consult
with the Company, or to appear and be heard, concerning any matter arising in
the Company’s chapter 11 cases so long as such consultation or appearance is not
inconsistent with Holdings’ obligations hereunder and the terms of the Plan, the
Term Sheets and this Letter Agreement.
 
6. Agreements of the Company.  The Company hereby agrees (i)(A) no later than
January 24, 2011, to file voluntary petitions for relief under chapter 11 of the
Bankruptcy Code (the date of such filing, the “Petition Date”) in the Bankruptcy
Court; (B) no later than the Plan Filing Date, to file the Plan and the
Disclosure Statement with the Bankruptcy Court containing terms and conditions
consistent with the Term Sheets and otherwise reasonably acceptable to Holdings;
(C) to obtain an order of the Bankruptcy Court approving the settlement
agreement between the Company and Javo Dispenser LLC, dated as of January 14,
2011, within 45 calendar days following the Petition Date; (D) to obtain an
order of the Bankruptcy Court approving (x) on an interim basis, the
debtor-in-possession credit facility (the “DIP Facility”) provided by Holdings
in accordance with the DIP Term Sheet within five business days following the
Petition Date and (y) on a final basis, the DIP Facility within 35 calendar days
following the Petition Date; (E) to obtain entry of an order approving the
Disclosure Statement by the Bankruptcy Court within 45 calendar days following
the Plan Filing Date; (F) to obtain entry of an order by the Bankruptcy Court
confirming the Plan (the “Confirmation Order”) within 90 calendar days following
the Plan Filing Date; and (G) to cause the “Effective Date” of the Plan to occur
no later than 15 days after the entry of the Confirmation Order (each of the
actions or events set forth in subsections (A) through (G), a “Milestone,” and
collectively, the “Milestones”), and (ii) not to seek to implement any
transaction or series of transactions that would effect a restructuring on
substantially different terms from those set forth in the Term Sheets unless
otherwise agreed by Holdings.  The foregoing Milestones may be amended upon the
written consent of each of the Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Termination.
 
a. Termination Generally.  This Letter Agreement shall terminate and all of the
obligations of the Parties shall be of no further force or effect in the event
that (i) the Plan is confirmed and becomes effective pursuant to a final,
non-appealable order, (ii) the Parties mutually agree to such termination in
writing or (iii) this Letter Agreement is terminated pursuant to paragraphs (b)
and (c) of this Section 7.  If this Letter Agreement is terminated for any
reason pursuant to this Section 7, all further obligations of the Parties
hereunder shall be terminated without further liability, provided that each
Party shall have all rights and remedies available to it under applicable law
(for all matters unrelated to this Letter Agreement), the Notes, the DIP
Facility and any ancillary documents or agreements thereto.  If this Letter
Agreement is terminated at a time when permission of the Bankruptcy Court is
required for Holdings to change or withdraw (or cause to change or withdraw) its
vote to accept the Plan, the Company shall not oppose any attempt by Holdings to
change or withdraw (or cause to change or withdraw) such vote at such time.
 
b. Termination by the Company.  The Company may terminate this Letter Agreement
by written notice to Holdings upon the occurrence of any of the following
events: (i) a determination by the board of directors of the Company (the
“Board”) that termination of this Letter Agreement would be consistent with the
Board’s fiduciary obligations under applicable law; or (ii) a material breach by
Holdings of its obligations hereunder, which breach is not cured within five
business days after the giving of written notice of such breach.
 
c. Termination by Holdings.  Holdings may terminate this Letter Agreement by
written notice to the Company upon the occurrence of any of the following events
(any such event, a “Termination Event”): (i) the failure of the Company to
achieve any of the Milestones by the date set forth in each Milestone in
Section 6 herein (regardless of whether the Company exercised best efforts or
other efforts to achieve the same in a timely manner); (ii) after filing of the
Plan, any amendment or modification to the Plan or the Disclosure Statement is
made such that it (or any such replacement) at any time is materially
inconsistent with the Term Sheets or substantially alters the Restructuring
Transaction; (iii) the modification of any of the Definitive Documents to
provide for any terms that are materially inconsistent with the Term Sheets and
are not otherwise reasonably satisfactory in form and substance to Holdings;
(iv) the appointment of an examiner with expanded powers or a trustee in the
Debtor’s chapter 11 case, conversion of the chapter 11 case to a case or cases
under chapter 7 of the Bankruptcy Code or dismissal of the chapter 11 case by
order of the Bankruptcy Court; (v) termination of this Letter Agreement by the
Company resulting from the Company or the Board complying with its fiduciary
obligations as provided for in Section 8 herein; (vi) a material breach, event
of default, Termination Event or similar event by the Company of any of its
obligations hereunder or under the DIP Facility which is not cured (but, for the
avoidance of doubt, without adding any additional grace periods or cure rights
other than those set forth in the DIP Term Sheet or the final documentation for
the DIP Facility) or is not waived by Holdings (or under any order entered by
the Bankruptcy Court related to the DIP Facility); or (vii) a material breach by
the Company of its obligations hereunder, which breach is not cured within five
business days after the giving of written notice of such breach.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Fiduciary Duties.  To the extent required to comply with its or their
fiduciary obligations under applicable law, upon the advice of counsel, the
Company, the Board or any directors or officers of the Company (in such person’s
capacity as a director or officer of the Company) may take any action, or
refrain from taking any action, inconsistent with the terms of this Letter
Agreement or the Term Sheets.
 
9. Governing Law.  This Letter Agreement shall be governed by, and interpreted
and enforced in accordance with, the laws in force in the state of New
York.  The Parties hereto waive any right to a trial by jury, to the extent
lawful, and agree that either of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained-for agreement
among each Party irrevocably to waive its right to trial by jury in any claims
whatsoever between them relating to this Letter Agreement.
 
10. Jurisdiction.  Each of the Parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Bankruptcy Court, in any action or proceeding arising out of
or relating to this Letter Agreement.
 
11. Assignments; No Third Party Beneficiaries.  This Letter Agreement (i) shall
not be assignable by any Party hereto without the prior written consent of each
other Party hereto (and any attempted assignment without such consent shall be
null and void ab initio), (ii) is intended to be solely for the benefit of the
Parties hereto, and (iii) is not intended nor shall be construed to confer any
benefits upon, or create any rights in favor of any person or entity other than
the parties hereto.
 
12. Amendments/Effectiveness/Counterparts.  Notwithstanding anything in the
Letter Agreement or the Term Sheets to the contrary, neither this Letter
Agreement nor the Term Sheets may be amended or any provision hereof or thereof
waived or modified except by an instrument in writing signed by each of the
Parties hereto.  This Letter Agreement and the Term Sheets shall be effective
upon delivery of original signature pages or “pdf” or facsimile copies thereof
executed by each of the Parties.  This Letter Agreement and the Term Sheets may
be executed in counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one agreement.
 
13. Entire Agreement.  This Letter Agreement and the Term Sheets represent the
entire understanding and agreement between the Parties hereto with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings among the Parties, both written and oral, with
respect to the subject matter hereof.
 
14. Survival.  Notwithstanding the termination of this Letter Agreement in
accordance with its terms, the following agreements and obligations of the
Parties shall survive such termination and shall continue in full force and
effect for the benefit of the Parties hereto in accordance with the terms
hereof:  Sections 9 (governing law), 10 (jurisdiction), and 11 (assignments; no
third party beneficiaries) of this Letter Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
15. Specific Performance; Exclusive Remedy.  Each Party recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Letter Agreement will cause the other Party to sustain damages for which
such Party would not have an adequate remedy at law for money damages, and
therefore each Party agrees that, in the event of any such breach, the other
Party shall be entitled to the remedy of specific performance of such covenants
and agreements and injunctive relief, without the necessity of securing or
posting a bond or other security in connection with such remedy.  The remedy of
specific performance against the Company will not apply in the event of a
termination of this Letter Agreement by the Company resulting from the Board
complying with its fiduciary obligations as provided for in Section 8
herein.  With the exception of the preceding sentence, the Parties also agree
that the remedy of specific performance shall be the exclusive remedy of the
Parties under this Letter Agreement in the event of a breach of this Letter
Agreement by either Party.
 
[The remainder of this page is intentionally left blank.]
 


 
 

--------------------------------------------------------------------------------

 
 


 
By signing below, each Party acknowledges its agreement to the foregoing.


Very truly yours,


Coffee Holdings LLC


By:  /s/ David Gubbay      
Name:  David Gubbay
Title:  Authorized Representative




Accepted and agreed to as of the first date written above:


Javo Beverage Company, Inc.




By:  /s/ Richard A. Gartrell      
Name:  Richard A. Gartrell


Title:  CFO
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Summary of Principal Terms and Conditions of the Proposed Restructuring
Transaction
 
THIS RESTRUCTURING TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR
A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO
SECTION 1125 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER OR SOLICITATION WILL BE
MADE ONLY IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND PROVISIONS OF
THE BANKRUPTCY CODE.  THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF
SETTLEMENT DISCUSSIONS AND IS ENTITLED TO THE PROTECTIONS OF FEDERAL RULE OF
EVIDENCE 408 AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE
OR DISCLOSURE OF CONFIDENTIAL INFORMATION AND INFORMATION EXCHANGED IN THE
CONTEXT OF SETTLEMENT DISCUSSIONS.  THE TRANSACTIONS DESCRIBED IN THIS TERM
SHEET ARE SUBJECT IN ALL RESPECTS TO, AMONG OTHER THINGS, DEFINITIVE
DOCUMENTATION, INCLUDING THE PLAN, APPROPRIATE DISCLOSURE MATERIAL, INFORMATION
CIRCULARS AND RELATED DOCUMENTS.


This Summary of Principal Terms of Proposed Restructuring Transaction outlines
certain key terms of a proposed restructuring transaction (the “Restructuring
Transaction”) for Javo Beverage Company, Inc. (the “Company” or “Debtor”).  This
Summary of Principal Terms of Proposed Restructuring Transaction does not
purport to set forth all the terms, conditions, representations, warranties and
other provisions with respect to the transactions referred to herein.


No later than January 24, 2011, the Company (the “Debtor”) will commence a
voluntary chapter 11 bankruptcy case (the “Bankruptcy Cases”) in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”).  The following is a summary of a proposed prearranged plan of
reorganization for the Debtor (the “Plan”) and accompanying disclosure statement
(the “Disclosure Statement”) to be filed in the Bankruptcy Case on February 7,
2011 (the “Plan Filing Date”).


Summary of Plan of Reorganization


Chapter 11 Plan Sponsors
The Debtor and Coffee Holdings LLC (“Holdings”).
Transaction Summary
The Plan will include1:
 
o      to the extent the Plan is confirmed, in full and complete satisfaction of
its allowed claims under the DIP Facility (as defined below), Holdings, or its
designee, shall receive 28.8% of the equity (the “Reorganized Company Equity”)
in the reorganized Debtor (the “Reorganized Company”). The DIP Facility shall
receive a sufficient percentage of the Reorganized Company Equity to receive a
100% recovery.  If the Plan is not confirmed, the DIP Facility shall be repaid
in full in cash;
 
o      in full and complete satisfaction of its allowed claims under the secured
revolving promissory note dated January 6, 2011, Holdings will be repaid in full
in cash from the proceeds of the DIP Facility;
 
o      in full and complete satisfaction of its allowed claims under the Senior
Subordinated 12% Notes issued pursuant to that certain Securities Purchase
Agreement, dated November 17, 2009 (the “12% Notes”), including its allowed
claims for all post-petition interest accrued through the emergence date,
Holdings, or its designee, shall receive 56.1% of the Reorganized Company
Equity.  The 12% Notes shall receive a sufficient percentage of the Reorganized
Company Equity to receive a 100% recovery;
 
o      in full and complete satisfaction of its allowed claims under the Senior
Subordinated 10% Notes issued pursuant to that certain Securities Purchase
Agreement, dated April 6, 2009 (the “Holdings 10% Notes”), Holdings, or its
designee, shall receive 7.9% of the Reorganized Company Equity in the
Reorganized Company; and
 
o      in full and complete satisfaction of their allowed claims under the
Senior Subordinated 10% Notes issued by the Company to various investors
pursuant to those certain Securities Purchase Agreements, dated April 6, 2009
(the “Investor 10% Notes), such holders shall receive their pro rata share of
7.2% of the Reorganized Company Equity; provided, however, each such holder may
elect to receive its pro rata share of a cash pool (“Note Cash Payment”).  The
amount of the Note Cash Payment shall be equal to the Plan valuation of the
Investor 10% Notes less a discount rate determined by Holdings at the time the
Bankruptcy Court enters an order approving the Disclosure Statement.
 

__________________
1 The corporate structure of the Reorganized Company is at the discretion of
Holdings. The figures and percentages set forth in this term sheet are
reasonable estimates based on the available information to the Company and
Holdings as of January 23, 2011, and subject to change based on the date on
which the Restructuring Transaction is consummated, the outstanding amount of
the DIP Facility on such date, and outstanding debt balances.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
All claims held by Holdings shall be deemed allowed.
 
The Holdings 10% Notes and the Investor 10% Notes shall be pari passu.
 
Other principal terms of the Plan include but are not limited to:
 
o      payment in full of all allowed administrative expenses and allowed
priority claims (except allowed claims for property taxes and under the DIP
Facility) under the Plan (the “Administrative and Priority Expenses”);
 
o      past due property taxes in the amount of $142,000 paid over five years as
allowed under the Bankruptcy Code;
 
o      the treatment of Accord Financial, Inc. (“Accord”), on account of its
allowed secured claim, will be determined by the Company and Holdings prior to
the Plan Filing Date;
 
o      on account of its allowed secured claim for its equipment loan,
Bunn-O-Matic Corporation shall receive a new note with a face amount equal to
such allowed secured claim and with a modified interest rate, which note shall
be in form and substance acceptable to the Company and Holdings;
 
o     holders of other allowed secured claims shall receive, in the sole
discretion of the Debtor, (i) reinstatement and unimpairment of their allowed
secured claims or (ii) in full and complete satisfaction of their allowed
secured claims  receive (a) cash in the full amount of such claims, including
any postpetition interest accrued pursuant to section 506(b) of the Bankruptcy
Code, (b) the proceeds of the sale or disposition of the collateral securing
such claims to the extent of the value of the holder’s secured interest in such
collateral or (c) the collateral securing such claims and any interest on such
claims required to be paid pursuant to section 506(b) of the Bankruptcy Code;
 
o      subject to the completion of due diligence by Holdings, payment of an
aggregate of $686,200 on account of allowed critical vendor trade claims of the
Debtor (the “Critical Vendor Claims”) during the course of the bankruptcy case;
 
o     holders of allowed general unsecured claims (trade claims) shall receive
non-transferable 12-month promissory notes with a face amount equal to 100% of
such allowed general unsecured claims, which notes shall be in form and
substance acceptable to the Company and Holdings;
 
o      a convenience class will be created consisting of any allowed general
unsecured claims in an amount to be determined by the Debtor and Holdings, and
holders of allowed convenience claims shall receive on the Effective Date
payment in cash of 100% of the amount of such allowed convenience claim; and
 
o     holders of preferred stock, common stock, warrants, options or any other
form of equity interests in the Debtor shall not receive any distributions on
account of their equity interests under the Plan.
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
363 Sale
Upon written notice to the Company, Holdings may demand the Debtor to withdraw
the Plan and Disclosure Statement and, in lieu of the Plan, seek to effectuate a
restructuring pursuant to a sale process under section 363 of the Bankruptcy
Code on terms acceptable to Holdings.
 
Private Company
Upon the Effective Date of the Plan, the Reorganized Company will be a “private”
company  (i.e., it will not be required to register the Reorganized Company
Equity or any other securities pursuant to the Securities Exchange Act of 1934 ,
as amended, and the rules and regulations promulgated thereunder).
 
Corporate Governance
The corporate structure of the Reorganized Company will be determined by
Holdings prior to the Effective Date of the Plan.
 
 
The Reorganized Company Equity will be subject to an agreement among the holders
of the Reorganized Company Equity (the “Shareholders Agreement”) containing
terms that are usual and customary for private companies and acceptable to
Holdings.  The Shareholders Agreement will govern the size and composition of
the board(s) of directors of the Reorganized Company and will contain, among
other things, transfer restrictions for the Reorganized Company Equity customary
for a private company.  All holders of the Reorganized Company Equity and their
transferees will be subject to the terms of the Shareholders Agreement.
The Reorganized Company will enter into a professional services agreement with
Holdings that will be in form and in substance acceptable to Holdings.
 
DIP Facility
Holdings will arrange approx. $3.15 million debtor-in possession revolving
credit facility (the “DIP Facility”) to provide liquidity to the Debtor during
the Bankruptcy Case on terms acceptable to Holdings.
 
Exit Facility
Upon emergence, Holdings or a third party at Holdings’ sole option will arrange
an exit facility not to exceed $2.86 million (the “Exit Facility”) to provide
post-emergence liquidity and funds sufficient to pay all Administrative and
Priority Expenses (excluding the DIP Facility) and other obligations under the
Plan.  Pricing, as well as all other terms and conditions, will be acceptable to
the Reorganized Company and Holdings and provided such debt capacity is
feasible.2  Upon entering into the Exit Facility, the Reorganized Company shall
covenant that it holds cash in the minimum amount of $500,000.  Subject to the
reasonable debt capacity of the Reorganized Company, or at the option of
Holdings, some of the Exit Facility will be in the form of new equity rather
than debt.
 
Conditions Precedent
The Plan will contain customary conditions precedent and certain milestones for
the completion of the Restructuring Transaction.
 
Releases and D&O Insurance
 
The Plan will contain a release and exculpation for the Debtor and Holdings and
their respective current affiliates, subsidiaries, employees, members, partners,
investors, officers, directors, agents and professionals.  The Plan will also
include provisions for the purchase, renewal or continuation of sufficient tail
coverage under directors and officers’ liability insurance for the directors and
officers of the Reorganized Debtor (in form and substance satisfactory to the
Directors of the Reorganized Debtor).
 
Incentive Plan for Key Employees
 
Implement Incentive Plan for Key Employees based on milestones relating to
operations and emergence from Chapter 11 on or before target dates   (customary
incentive compensation plans and equity participation as approved by the board
of Reorganized Company).
 
Fees and Expenses
As a condition to the effectiveness of the Plan, the Debtor shall reimburse
Holdings for all accrued fees, costs, charges and expenses (including the fees
and expenses of Dechert LLP) related to the Restructuring Transaction.
 
Closing and Plan Documents
The execution of such other closing and Plan documents as required by Holdings
and in form and substance acceptable to Holdings.

______________________  
2 The Exit Facility will be subject to market terms and conditions as of the
Effective Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Summary of Principal Terms and Conditions of
 
the Proposed $3,151,000 DIP Revolving Credit Facility
 
           THIS DIP FACILITY TERM SHEET (THIS “DIP TERM SHEET”) IS NOT INTENDED
TO, AND DOES NOT, CONSTITUTE A BINDING AGREEMENT WITH RESPECT TO THE FACILITY
OUTLINED HEREIN OR OTHERWISE.  THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE
OF SETTLEMENT DISCUSSIONS AND IS ENTITLED TO THE PROTECTIONS OF FEDERAL RULE OF
EVIDENCE 408 AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE USE
OR DISCLOSURE OF CONFIDENTIAL INFORMATION AND INFORMATION EXCHANGED IN THE
CONTEXT OF SETTLEMENT DISCUSSIONS.  THE TRANSACTIONS DESCRIBED IN THIS DIP TERM
SHEET ARE SUBJECT IN ALL RESPECTS TO, AMONG OTHER THINGS, DEFINITIVE
DOCUMENTATION, INCLUDING THE PLAN, APPROPRIATE DISCLOSURE MATERIAL, INFORMATION
CIRCULARS AND RELATED DOCUMENTS.
 
Borrower:
Javo Beverage Company, Inc., a Delaware corporation (the “Borrower” or the
“Debtor”).
 
Lender party to the
 
DIP Facility:
Coffee Holdings LLC (“Holdings”)
   
Type and Amount of
 
DIP Facility:
A first priority senior secured revolving credit facility (the “DIP Facility”)
in an aggregate principal amount of $3,151,000 (the “DIP Commitment” and each
individual loan thereunder, a “DIP Loan” and collectively, the “DIP Loans”), of
which $500,000 plus interest and any and all other amounts accrued but unpaid on
the Prepetition Loan (as defined below) shall be reserved for a
dollar-for-dollar roll-up of the secured revolving promissory note issued
prepetition by Holdings to the Borrower (the “Prepetition Loan”).
     
Upon the entry of an interim order in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”; and the Debtor’s case being
administered by such court, the “Bankruptcy Case”), in form and substance
satisfactory to Holdings, authorizing and approving the DIP Facility (the
“Interim Order”), the Debtor shall be entitled to borrow up to $1.2 million
under the DIP Facility.
      Upon the entry of a final order in the Bankruptcy Court, in form and
substance satisfactory to Holdings, authorizing and approving the DIP Facility
(the “Final Order” and, together with the Interim Order, the “Orders”), the
Debtor shall be entitled to borrow all amounts available under the DIP Facility.
   
Use of Proceeds:
The proceeds of the DIP Loans shall be subject to, and used solely in a manner
consistent with, the Budget (as defined below) (a) to repay the Prepetition
Loan, (b) to pay all interest, charges, fees and expenses (including attorneys’
fees for counsel to Holdings) under the DIP Loans, (c) to fund postpetition
operating expenses and other general corporate needs, including working capital
needs, (d) to pay certain administrative expenses of the Bankruptcy Case,
including reasonable fees and expenses of professionals, (e) to pay
court-approved critical vendors and (f) to make such other court-approved
payments, in each case, contemplated by and consistent with the Budget.
   
Budget:
The initial budget shall be prepared and delivered by the Borrower on or prior
to the Closing Date and shall reflect projected cash receipts, operating
disbursements, payroll disbursements, non-operating disbursements and cash
balances on a weekly basis from the Closing Date through May 1, 2011 and shall
be in form and substance acceptable to Holdings, and may be updated from time to
time pursuant to amendments thereto as approved by Holdings in its sole
discretion (such budget, and each subsequent rolling 13-week budget delivered by
the Borrower after the Closing Date, in each case, as so amended, the “Budget”)
as further set forth in the definitive agreement for the DIP Facility (the “DIP
Agreement”).

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
Closing Date:
The earlier of (i) the date upon which the conditions precedent set forth below
have been satisfied and the initial DIP Loans are made pursuant to the Interim
Order of the Bankruptcy Court and (ii) February 28, 2011 (the “Closing Date”).
   
Maturity:
Earlier of  (such date being referred to herein as the “Maturity Date”) (i) the
date on which all the DIP Loans have been indefeasibly repaid in full in cash
and all of the DIP Commitments have been permanently and irrevocably terminated,
(ii) no later than June 30, 2011, (iii) the date of the closing of a sale of all
or substantially all of the Debtor’s assets pursuant to section 363 of the
Bankruptcy Code, (iv) a confirmed plan of reorganization for the Debtor pursuant
to chapter 11 of the Bankruptcy Code, and (v) the date of termination of the
commitments and/or acceleration of any outstanding extensions of credit
following the occurrence and during the continuance of an Event of Default (as
defined below).
   
Cash Management:
The Borrower and Holdings shall enter into a deposit account control agreement
(the “Control Agreement”) pursuant to which Holdings shall receive control over
an existing Wells Fargo account of the Borrower (the “Cash Collateral
Account”).  The Control Agreement shall be in form and substance acceptable to
Holdings.  The resulting modification to the Borrower’s cash management system
shall be reflected both in the Orders and in an order entered by the Bankruptcy
Court approving the Debtor’s modified cash management and the use of the Cash
Collateral Account.  Except as otherwise ordered by the Bankruptcy Court, all
cash of the Borrower, including cash advanced under the DIP Loans, which is not
otherwise subject to an existing valid and perfected lien, shall be deposited or
received into the cash collateral account.
   
Availability:
Upon satisfaction or waiver by Holdings of conditions precedent to drawing to be
specified in the DIP Agreement, up to $3.15 million representing (i) the
applicable amount set forth in the Budget (exclusive of the Carve-Out, as
defined below), (ii) amounts to repay the Prepetition Loan, and (iii) the
Carve-Out.  All reserves against Availability shall be established in the sole
discretion of Holdings.  Borrowings may be made by the Borrower at any time
after the Closing Date to, but excluding the business day preceding, the
Maturity Date of the DIP Facility.  Amounts available under the DIP Facility may
be borrowed, repaid and reborrowed on and after the Closing Date until the
Maturity Date subject to satisfaction or waiver of all related conditions
precedent.
   
Amortization:
No amortization shall be required with respect to the DIP Facility.
   
Pricing:
The DIP Loans will bear interest at a rate equal to the London Interbank Offered
Rate (“LIBOR”) plus 8.0%, with LIBOR subject to a floor of 1.5%.  Interest will
be payable monthly, in cash, in arrears, calculated on the basis of the actual
number of days elapsed in a 360-day year.
   
Default Interest:
The then-applicable interest rate plus 2.0% per annum.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Commitment Fee:
The Borrower shall pay Holdings an up-front commitment fee of 3.0% of the
aggregate amount of the DIP Commitment.
   
Mandatory Prepayments:
There will be no prepayment penalties for any prepayments (whether mandatory or
optional) of the DIP Facility.
   
Optional Prepayments:
Permitted in whole or in part, with prior notice but without premium or penalty
and including accrued and unpaid interest.
   
Application of Prepayments:
Prepayments will be applied: first, subject to entry of the Final Order, to
repayment in cash of the Prepetition Loan; second, to reimbursable expenses of
Holdings (including attorneys’ fees), then due and payable pursuant to the DIP
Agreement; third, to interest and other fees then due and payable on the DIP
Facility on a pro rata basis; fourth, to the principal balance of borrowings
outstanding under the DIP Facility on a pro rata basis until the same has been
repaid in cash in full; and fifth, to any other obligations under the DIP
Facility.
   
Security:
The DIP Facility will be secured by automatically perfected super-priority
senior liens with respect to (i) any unencumbered assets of the Borrower
(including, without limitation, inventory, equipment, general intangibles,
intercompany notes, insurance policies, investment property, intellectual
property, real property, cash and proceeds of the foregoing) wherever located,
now or hereafter owned, pursuant to section 364(c)(2) and (d) of the Bankruptcy
Code and upon entry of the Final Order any avoidance actions under chapter 5 of
the Bankruptcy Code (the “Avoidance Actions”), provided, that Holdings’ liens on
the proceeds of the Avoidance Actions brought solely pursuant to section 549 of
the Bankruptcy Code will be split 50-50 with Accord Financial, Inc. (“Accord”)
pursuant to its debtor-in-possession factor funding (the “DIP Factor”) being
provided simultaneously with the DIP Facility (ii) assets securing the
Prepetition Loan (collectively, the “Senior DIP Liens”) and (iii) funds advanced
by the DIP Lender in the Control Account (as defined in the DIP Facility).  The
Senior DIP Liens will be subject only to the Carve-Out.
     
The DIP Facility also will be secured by junior liens (the “Junior DIP Liens”)
on all other assets of the Borrower that are subject to valid and perfected
liens in existence at the time of commencement of the Bankruptcy Case or to
valid liens in existence at the time of such commencement that are perfected
subsequent to such commencement as permitted by section 546(b) of the Bankruptcy
Code pursuant to section 364(c)(3) of the Bankruptcy Code, subject only to such
senior valid and perfected liens and the Carve-Out.
     
All such collateral for the DIP Facility being hereinafter referred to as the
“Collateral”.
     
The Orders shall provide for automatic perfection of the Collateral under the
DIP Facility; provided, however, the Borrower shall execute and deliver to
Holdings all such agreements, financing statements, instruments and other
documents as Holdings may request to evidence, confirm, validate or perfect the
liens granted pursuant to the Orders, including, without limitation, on the
Closing Date, a security agreement and related financing statements covering
each type of the Collateral.
   
Ranking / Priority:
All obligations of the Borrower under the DIP Facility at all times shall
constitute allowed super-priority administrative expense claims in the
Bankruptcy Case (the “DIP Administrative Claims”) under section 364(c)(1) of the
Bankruptcy Code, having priority over all administrative expenses of the kind
specified in, or ordered pursuant to, sections 105, 326, 330, 331, 503(b),
506(c), 507(a), 507(b) or 726 or any other provisions of the Bankruptcy Code;
provided, that any distributions on the DIP Administrative Claims shall be
shared equally between Holdings and the DIP Factor, subject to subordination of
the Carve-Out (as defined below).  The DIP Administrative Claims are subject
only to a carve-out for (i) allowed, accrued, but unpaid professional fees and
expenses of the Borrower and professionals for any official committee of
unsecured creditors (the “Committee”) as set forth in the Budget (on a
cumulative basis) incurred prior to an Event of Default not otherwise cured or
waived by Holdings, (ii) allowed, accrued, but unpaid professional fees and
expenses of the Debtor incurred in the Bankruptcy Case after an Event of Default
(that is not waived or cured) not to exceed an amount equal to $125,000, (iii)
the payment of fees pursuant to 28 U.S.C. § 1930 and (iv) payment of other
accrued and unpaid postpetition obligations owed by the Debtor incurred under
the Budget prior to the occurrence of an Event of Default and allowable under
section 503(b)(1)(A) of the Bankruptcy Code(collectively, the “Carve-Out”).

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
The Carve-Out, cash collateral and any loans under the DIP Facility may be used
by the Committee in an amount not to exceed $25,000 (the “Investigation Funds”)
to investigate (but not prosecute) the validity, perfection, priority, extent,
or enforceability of the DIP Facility, the Prepetition Loan, or the liens or
security interests securing such facilities, or any claims against Holdings,
provided that such investigation occurs within sixty (60) days after appointment
of such Committee.  The right to use the Investigation Funds shall terminate
upon the occurrence of an Event of Default.
   
Adequate Protection:
Pending entry of the Final Order, to the extent of diminution in value, the
Interim Order shall grant to Holdings replacement liens and superpriority claims
on account of the Prepetition Loan, subject and subordinate only to the DIP
Liens, DIP Superpriority Claims, and the Carve-Out, as the case may
be.  Holdings shall also receive current payment of interest and fees under the
Prepetition Loan (collectively with the replacement liens and superpriority
claims, “Adequate Protection”).  In the event that the Final Order does not
grant a roll up or cross collateralization of the Prepetition Loan or if such
roll up or cross collateralization is reversed, modified, or vacated, then the
Final Order shall reinstate automatically the Adequate Protection granted to
Holdings pursuant to the Interim Order.
   
Conditions Precedent:
The DIP Agreement will include such conditions precedent as are usual and
customary for financings of this kind.
   
Representations and Warranties:
The DIP Agreement will include such representations and warranties as are usual
and customary for financings of this kind.
   
Affirmative Covenants:
The DIP Agreement will include such affirmative covenants as are usual and
customary for financings of this kind.
   
Negative Covenants:
The DIP Agreement will include such negative covenants as are usual and
customary for financings of this kind.
   
Events of Default:
Each of the following shall constitute events of default (“Events of Default”)
under the DIP Loans: (i) any representation or warranty made in the DIP
Agreement by the Borrower shall prove to have been false or misleading in any
material respect when so made; (ii) the Borrower’s failure to pay the principal
amount of the DIP Loans on the Maturity Date or a date fixed for prepayment
thereof or by acceleration thereof or otherwise; (iii) the Borrower’s failure to
pay any interest on the DIP Loans or any other amount due and payable pursuant
to the DIP Loans or the failure to make any adequate protection payments when
due; (iv) the Borrower’s failure to perform or observe, as the case may be, the
Affirmative Covenants and Negative Covenants provided for in the DIP Agreement
(including, without limitation, such covenants with respect to the Budget and it
being understood that for purpose of complying with the Budget with respect to
professionals, the incurrence of professional fees shall be tested on a rolling
30 day basis); (v) one or more judgments or orders as to any obligation arising
after the Petition Date in excess of $25,000 (to the extent not covered by
independent third-party insurance) or that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect (as defined
in the DIP Agreement) shall be rendered against the Borrower and shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed by reason of appeal or otherwise, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower to enforce any such judgment; (vi) there shall have occurred a Change
of Control (as defined in the DIP Agreement); (vii) the appointment of an
examiner with expanded powers or a trustee in the Debtor’s chapter 11 case,
conversion of the chapter 11 case to a case or cases under chapter 7 of the
Bankruptcy Code or dismissal of the chapter 11 case by order of the Bankruptcy
Court; (viii) the Bankruptcy Court shall enter an order granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code to a holder
of any security interest to permit foreclosure (including by means of
foreclosure under Article 9 of the Uniform Commercial Code and/or applicable
state law) on any of the assets of the Borrower; (ix) any order of the
Bankruptcy Court shall be entered staying, reversing or vacating any of this DIP
Term Sheet; (x) the termination or material breach of the Plan Commitment Letter
Agreement, dated as of January 21, 2011 between the Borrower and Holdings, or
the Restructuring Term Sheet (as defined below); (xi) an event of default occurs
under the DIP Factor, or Accord ceases to provide postpetition financing under
the DIP Factor; and (xiii) the entry of an order by the Bankruptcy Court
authorizing the sale of all or substantially all of the assets of the Borrower
to which the DIP Lender does not consent.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
The Events of Default under the DIP Agreement also include the failure of the
Borrower to achieve any of the following Milestones (as defined below):  the
Borrower hereby agrees (i)(A) no later than January 24, 2011, to file voluntary
petitions for relief under chapter 11 of the Bankruptcy Code (the date of such
filing, the “Petition Date”) in the Bankruptcy Court; (B) no later than
February 7, 2011 (the “Plan Filing Date”), to file a prearranged plan of
reorganization (the “Plan”) and disclosure statement (the “Disclosure
Statement”) with the Bankruptcy Court containing terms and conditions consistent
with both this DIP Term Sheet and that certain Restructuring Term Sheet, dated
January 21, 2011 (the “Restructuring Term Sheet”) and otherwise reasonably
acceptable to Holdings; (C) to obtain an order of the Bankruptcy Court approving
(x) on an interim basis, the DIP Facility provided by Holdings within five
business days following the Petition Date and (y) on a final basis, the DIP
Facility within 35 calendar days following the Petition Date; (E) to obtain an
order of the Bankruptcy Court approving the settlement agreement between the
Debtor and Javo Dispenser, Inc., dated as of January 14, 2011, within 45
calendar days following the Petition Date, (F) to obtain entry of an order
approving the Disclosure Statement by the Bankruptcy Court within 45 calendar
days from the Plan Filing Date; (G) to obtain entry of an order by the
Bankruptcy Court confirming the Plan (the “Confirmation Order”) within 90
calendar days from the Plan Filing Date; and (G) to cause the “Effective Date”
of the Plan to occur no later than 15 days after the entry of the Confirmation
Order (each of the actions or events set forth in subsections (A) through (G), a
“Milestone,” and collectively, the “Milestones”), and (ii) not to seek to
implement any transaction or series of transactions that would effect a
restructuring on substantially different terms from those set forth in this DIP
Term Sheet and the Restructuring Term Sheet unless otherwise agreed by
Holdings.  Notwithstanding the foregoing Milestones, the Parties hereto may
agree otherwise.
     
Upon the occurrence of any of the above Events of Default, (i) Holdings may
terminate the DIP Commitment and declare the DIP Loans then outstanding to be
due and payable, together with accrued interest thereon and any unpaid accrued
fees and expenses incurred by Holdings or its advisors, and all other
obligations of the Borrower hereunder shall become forthwith due and payable,
without presentment, demand or any other notice of any kind, all of which are
hereby expressly waived (to the extent permitted by applicable law) by the
Borrower, (ii) Holdings shall have the right to take all or any actions and
exercise any remedies available to a secured party under the DIP Loans or
applicable law or in equity subject to any requirements set forth in the Orders
and (iii) the automatic stay provided in section 362 of the Bankruptcy Code
shall be deemed automatically vacated and Holdings shall have the right to
exercise any of the remedies under the DIP Loans, including any rights and
remedies provided in the Orders and the right to realize on all of the
Collateral without relief or order of the Bankruptcy Court except as provided in
the Orders.
     
The DIP Credit Agreement and the Orders shall provide that Holdings will provide
written notice of any Event of Default prior to exercising remedies.
   
Right to Credit Bid:
Holdings’ right to credit bid the DIP Loans under section 363 of the Bankruptcy
Code or pursuant to the Plan shall be expressly reserved.
   
Waivers and Amendments:
Amendments and waivers of the provisions of the DIP Facility and other
definitive credit documentation would require the approval of Holdings.
   
Fee Reimbursement:
As reflected in the Budget, Holdings shall be entitled to monthly reimbursement
of the reasonable fees and expenses of its counsel, arising from or related to
the DIP Facility or the Bankruptcy Case.
   
Financial Advisor:
Holdings shall be entitled to retain a financial advisor, appraisers and other
third-party consultants under the DIP Facility.
   
Governing Law:
New York.
   
Counsel to Holdings:
Dechert LLP.


